UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

CERTIFIED MAIL - RETURN RECEIPT REQUESTED

13 2001
Honorable J. Duke A!banese
Commissioner of Education
Maine Department of Education
23 State House Station
Augusta, Maine 04333-0023

Reference: Audit Control Number 01-99-08498
Title of Audit: Single Audit Report
Dear Commissioner Albanese:
This letter presents the program determination by the Assistant Secretary for Special
Education and Rehabilitative Services, United States Department of Education, for the
above entitled audit of the Maine Department of Education (MDE) for the Fiscal Year
1999. The audit was prepared by the State of Maine Department of Audit, 66 State
House Station, Augusta, Maine 04333, and was assigned the Audit Control Number ACN
01-99-08498 by the Office of the Inspector General, United States Department of
Education.
This program determination letter (PDL) presents the Auditor's findings and
recommendations, followed by the response from MDE and the Determination of the
Assistant Secretary. The determinations regarding these findings are contained in the
enclosure to this PDL. In future correspondence with the Department concerning these
determinations, please refer to ACN 01-99-08498 and the finding number.
Sincerely,

AndrewPepin
Executive Administrator
Enclosure

400 MARYLAND AVE, S.W. WASHINGTON, D.C. 20202
O u r m i s s i o n is to e n s u r e e q u a l a c c e s s to education

a n d to promote educational excellence throughout the Nation.

Enclosure No.

Determination by the Office of Special Education and
Rehabilitative Services

Finding No. 99-14 (ACN 01-99-0898) - Federal Compliance not Ensured.
In accordance with the Single Audit Act Amendments of 1996 and the implementing
provisions of OMB Circular A-133, Audits of States, Local Governments and Non-Profit
Organizations non-federal entities that expend $300,000 or more in a year in Federal
awards shall have a single or program-specific audit conducted for that year. The Maine
Department of Education (MDE) did not require the Child Development Services System
(CDSS) to obtain an entity-wide audit in accordance with OMB Circular A-133. CDSS
received $4.1 m of federal grant finds in fiscal year 1999.
CDSS was established by the Maine Legislature as a body corporate and politic.1 The
system is defined by statue as consisting of: "regional sites organized as intermediate
education units or as private nonprofit corporations, one state-level intermediate
education unit and the Interdepartmental Coordinating Council for Early Intervention
advisory board. (20 A MRSA ยง7724). Although the regional sites receive audits in
compliance with OMB Circular A-133, as appropriate to their respective size, the statelevel intermediate unit does not.
The state-level unit has an independent accounting system and a separate bank account
from those of the State. The unit is not subject to the usual MDE monitoring and
administrative controls. MDE does not receive monitoring reports on the unit.
Compliance with cash management and period of availability requirements is not
ensured. Of ten allotments of Federal funds to the unit, five were held on account for a
week or more. Its account is not subject to MDE's federal Grant Administration and
Payment System. That system ensures the period of availability requirements are met.
The unit's independent accounting system precludes reliance on financial, administrative,
and compliance controls of the State and of MDE.
Audit Recommendations
The Auditors recommended that the MDE determine whether the unit [CDSS] is a part of
the State government or a subrecipient and implement accounting control and compliance
policies appropriate to its determination.

20 A MRSA ยง7724(2) provides: The Child Development Services System is established as a body
corporate and politic and as a public instrumentality of the State, and the exercise of power conferred by
this section is deemed to be the performance of essential governmental functions.

1

Auditees Response
As an entity functioning under the Commissioner of Education, the CDSS State Office
has as its single audit requirement as a part of the Department [of Education]. CDSS
engages a separate auditor for fiscal review. Due to our management reporting structure
and the fact that the CDSS regional site contracts are with the Department of Education,
not CDSS, the state level office does not qualify as a true subrecipient. Rather, it is a
component of the Department. A memo from the Commissioner of the Department of
Education to the Commissioner of the Department of Finance, written on September 25,
1989, details the fiscal structure and operating procedures for the CDSS System. The
Commissioner of Finance on April 6, 1990 approved this structure. These documents
were provided during the audit of the Department in the past several weeks. An
additional memo, dated June 26, 1996, indicates that the Maine Department of Audits
believes that the CDSS State Office is covered under the State Single Audit. Therefore,
as these documents reflect, we have sought and received guidance from the State
controller regarding our status.
Assistant Secretary's Determination
The Assistant Secretary for Special Education and Rehabilitation Services sustains the
auditor's findings and recommendations that the State of Maine must determine whether,
under State statute and regulations, CDSS functions as a separate legal entity subject the
requirements of the Single Audit Act of 1996, as amended, and the implementing
provisions of OMB Circular A-133. However, if CDSS is determined not to be a
separate entity subject to the annual Single Audit requirements, MDE must take steps to
include CDSS within MDE's Single Audit pursuant to OMB Circular A-133.
Information in this audit report and discussions with the Maine Department of Audits
suggests that CDSS is, in fact, a separate legal entity that must conduct a single audit.
CDSS maintains its own accounting system and operates under controls independent
from the State Government, and is not covered by the Maine Statewide Audit. As noted
above, CDSS is specifically established "as a body corporate and politic" by Maine
Statute. See'. Footnote 1. Any determination made on this issue must take this
information into account.
MDE must report to the Assistant Secretary on its resolution of this matter within 60
days. Specifically, MDE must report on its determination with respect to whether CDSS
is a separate legal entity and, on the basis of that decision, what steps are being taken to
ensure that CDSS is being audited under the Single Audit Act. Please be aware that in
subsequent audits, a review will be made of the corrective actions to ensure that they
have been completed in an appropriate manner and have been implemented in a manner
consistent with applicable requirements. If necessary, depending on the outcome of
future audits and on the manner in which corrective actions have been implemented,
further administrative action, including the recovery of funds, may need to be taken by
this Department.

2

